UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5045


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD WEITERS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00987-PMD-1)


Submitted:   January 13, 2012             Decided:   January 24, 2012


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, P.C., Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Nick Bianchi, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Weiters, Jr. appeals his convictions by jury

and his subsequent life sentence for possessing a firearm as a

convicted felon, possessing with intent to distribute cocaine

and     fifty     grams    or     more   of       cocaine     base,    and   using     and

possessing a firearm in furtherance of a drug trafficking crime.

We affirm his convictions but vacate his sentence and remand for

resentencing.

            Weiters first contends that his rights under the Sixth

Amendment’s Confrontation Clause were violated when his counsel

stipulated at trial to drug weights and the chain of custody

pertaining to evidence seized from Weiters’ residence.                            Although

Weiters points to United States v. Williams, 632 F.3d 129, 132

(4th Cir. 2011), to support his assertion that his counsel could

not waive his confrontation rights, we disagree with Weiters’

assumption that Williams is on all fours with the facts of his

case.     Because Weiters’ reliance on Williams is misplaced, we

reject his arguments here.

            Weiters        next    objects        to   the    admission      of    certain

expert testimony admitted at trial, claiming that the expert

improperly failed to apply his methodology to the facts of the

case     before     him.        This     court      reviews     a     district     court’s

evidentiary decisions for abuse of discretion.                        United States v.

Johnson, 617 F.3d 286, 292 (4th Cir. 2010).                         Our review of the

                                              2
record convinces us that no such abuse of discretion occurred

with respect to the challenged testimony, and we accordingly

affirm Weiters’ convictions.

              Finally, both Weiters and the Government request that

this case be remanded to the district court to allow Weiters to

be resentenced in accordance with the Fair Sentencing Act of

2010,      Pub.    L.    No.    111–220     (the     “FSA”).           Based    on     our

consideration       of   the    materials      submitted    in    this       appeal,    we

vacate      Weiters’     life   sentence       and   remand      the    case     to    the

district court to permit resentencing.                     By this disposition,

however,      we   indicate      no    view     as   to    whether       the    FSA    is

retroactively       applicable        to   defendants      like       Weiters,       whose

offense was committed prior to August 3, 2010, the effective

date of the Act, but who was sentenced after that date.                                We

leave that determination in the first instance to the district

court. *

              We dispense with oral argument because the facts and

legal      contentions    are    adequately      presented       in    the     materials


     *
       We note that at Weiters’ sentencing hearing, counsel for
the defendant unsuccessfully argued for retroactive application
of the FSA.    Nevertheless, in light of the Attorney General’s
revised view on the retroactivity of the FSA, as well as the
development of case law on this point in other jurisdictions, we
think it appropriate, without indicating any view as to the
outcome, to accord the district court an opportunity to consider
the matter anew.



                                           3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                        AFFIRMED IN PART,
                                                         VACATED IN PART,
                                                             AND REMANDED




                                    4